Citation Nr: 1616469	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Des Moines, Iowa RO. 

The Veteran was scheduled for a videoconference hearing before the Board in November 2015; the Veteran failed to appear at that hearing.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran, who is the appellant in this case, via written statement from his representative received by the Board in March 2016, has withdrawn this appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


